DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
1.    Applicants argue:
“None of Wason, Magirr, or Bratton, alone or in combination, disclose, teach, or suggest a three or more stage problem using an error spending approach where a family-wise error rate is
the total of error spent over all of the three or more stages of the multi-stage problem wherein a
fraction of the total error is allocated to each stage as set forth in the claims and defined by the
algorithms and narrative provided in the specification (a portion of which was cited above in the
summary of the claim amendments).
One skilled in the art, in reviewing the specification in view of the claims, would understand that the methodology disclosed regarding family-wise error constitutes an approach to family-wise error which is “flexible” in that it allows for a fraction of the total error to be allocated to each stage. None of Wason, Magirr, or Bratton disclose, teach, or suggest such an approach to family-wise error.

total error is allocated to each stage” as required by the claims of the present invention. Bratton uses the phrase family wise error rate to indicate an approach that does not allow for a fraction of
the total error to be allocated to each stage as set forth in the claims of the present invention.
Importantly, the Office has provided no evidence that the Bratton family wise error rate is the
same approach as the claimed invention. Mere recitation of the phrase “family-wise error rate”
in Bratton does not equate to a teaching of the same approach as the claimed invention. Bratton’s
approach for the family-wise error rate is completely different, and therefore cannot be held to
teach the present claimed invention.
Although Wason, like Bratton, discusses performing 3 or more stages and the concept of
FWER, Wason, like Bratton, also does not disclose, teach or suggest the claimed approach of the
present invention where simulations are performed over three or more stages using an error
spending approach where a family-wise error rate is a total of error spent over all of the three or
more stages of the multi-stage problem wherein a fraction of the total error is allocated to each
stage.
Indeed, Bratton’s algorithm for FWER control actually teaches away from such a family-
wise error approach where “family-wise error rate is the total of error spent over all of the three or more stages of the multi-stage problem wherein a fraction of the total error is allocated to each
stage” as set forth in the claims of the present invention. The fundamental weakness of simulation-based group sequential boundaries, as taught by Wason and Bratton, is that they are obtained by trial and error rather than by an analytical formula. The claimed invention, in (Remarks: pages 12-13)

2.    Examiner Response:
	The examiner notes that with further consideration, the Bratton reference teaches the recent amendment made by the applicant.  On Pg. 110 sec. 4.2.2 in 3rd -7th paragraph, and Table 4.1 of the Bratton reference, it goes into detail about multi-stage designs.  The Bratton reference explains how there are multi-stages (J) for 3, 4 and 5 and that there are various values for the type I error rate (α) that are associated with those stages.  The examiner notes that within the Bratton reference in sec. 4.2.2, the Royston function is viewed as the type I error rate (α).   Also, as shown in Table 1 of the Bratton reference, there are different values of the type I error rate (α) for the different stages.  This demonstrates that there is a fraction of the total error being allocated to each stage, since as pointed out in paragraph [0033] of the specification, a fraction of the total error is the type I error rate (α) being allocated at each stage.  Further, on Pg. 158, sec. 6.3.1 in the 1st -2nd paragraph and 4th paragraph of the Bratton et al. reference, it explains how optimal designs of 3-arm multistage design are simulated using the family-wise error rate (FWER) over the three or more stages.  The results of using the 3-arm multistage design can be seen in Table 6.1 and Fig. 6.2 of the Bratton et al. reference.  This demonstrates that there is a family-wise error rate (FWER) spent on three or more stages of the multi-stage problem.  

3.    Applicants argue:
	“The deficiencies of Bratton and Wason are not cured by the addition of Magirr et al. Magirr et al. is relied by the Office to disclose “transforming the MAMs experiment problem int a finite integration and computing the integration using a quasi-Monte Carlo approach” wherein the Office states “Wason et al and Magirr et al are analogous art because they are from the same field endeavor of analyzing multi-arm multi-stage designs for clinical trials....it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al of designing mult-arm multistage (MAMS) experiments by incorporating transforming the MAMS experiment problem into a finite integration and computing the integration the integration using a quasi—monte Carlo approach as taught by Magirr et al for the purpose of to derive efficacy and futility boundaries for flexible multi-arm multi-stage clinical trial”
However, a person of ordinary skill in the art would not look to the teachings of Magirr et al. to cure the deficiencies of Bratton and Wason. Indeed, a person ordinarily skilled in the art would recognize the teachings of Magirr et al. to be incompatible with the teachings of Bratton and Wasson.
Magirr et al. is relied by the Office to disclose “transforming the MAMs experiment problem in a finite integration and computing the integration using a quasi-Monte Carlo approach” wherein the Office asserts that it would be “obvious to one skilled in to modify the teachings of Wason e al. of designing multi-arm multistage (MAMS) experiments by incorporating transforming the MAMs experiment problem into a finite integration and computing the integration using quasi-Monte Carlo approach as taught by Magir et al.”

    PNG
    media_image1.png
    47
    91
    media_image1.png
    Greyscale
 instead of a score statistic 
    PNG
    media_image2.png
    27
    34
    media_image2.png
    Greyscale
for Tj, as set forth in the claims of the present invention. This initial choice of test statistic dooms the Magirr et al. method for it can no longer utilize the underlying stage-wise independent increments structure of the problem. Indeed, the infeasibility of the Magirr et al. algorithm for realistic problems has also been noted by Bratton (see Section 5.2, page 136, final paragraph), and by Wason et al. (see Section 2.3 first paragraph). Thus, a person of ordinary skill in the art would not look to combine Magirr et al. with either Bratton or Wason especially since both Bratton and Wason discuss the infeasibility of Magirr et al. That is Bratton and Wason actually teach away from using the teachings of Magir et al.” (Remarks: pages 11-12)

4.    Examiner Response:
The examiner notes that the Maggirr et al. reference was used to reject a limitation of the independent claims that state "transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach”.  The Wason and Maggirr et al. references both teach analyzing multi-arm multi-stage designs for clinical trials.  It would be obvious to a person of ordinary skill in the art to modify the teachings of Wason with the teachings of Maggir et al., since the Wason reference uses simulation techniques to estimate the type I error rate, power and expected sample size for an optimal design.  The Maggirr et al. reference uses an analytic formulae that consist of multi-dimensional integrals when searching for optimal designs.  With modifying the Wason reference to include an analytic formulae that consist of multi-dimensional integrals in solving for optimal designs, the ability to determine optimal designs for one to three stages can still be accomplished, where the results are efficient.  rd paragraph, “For any choice of, etc.”, Pg. 6, 4th paragraph, “Table 1 gives stopping, etc.” of the Maggirr et al. reference.  See Pg. 3, sec. 2.3 Simulation method, 1st paragraph of the Wason reference.

5.    Applicants argue:
“Regarding the Office’s assertion that “quasi-Monte Carlo approach is not defined in the
claim’, in the Response of May 3, 2021 (prior to the Final Office Action of July 6, 2021) Applicant amended the claims to change “approach” to “method” in response to the Office construing “a quasi-Monte Carlo approach” as meaning something other than using a “quasi-
Monte Carlo” methed. Applicants further noted that this position was impermissible in that it
interprets the term “cuiasi-Monte Carlo approach” in a way that is inconsistent with how the term is used in the application and how it would be understood by one skilled in the art.
It further appears in the Advisory Action that the Office has completely overlooked this
previously submitted amendment and argument as the Office (in the Final Office Action of July
6, 2021 referenced in the present advisory Action) asserts Magirr et al. as disclosing “transforming the MAMs experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach.”

(Remarks: page 13)

6.    Examiner Response:
The examiner considers the quasi-Monte Carlo method to be the Monte Carlo integration of the stages, since the Monte Carlo integration can occur when the stages (J) are greater than (> ) 5, see Pg. 6, 4th paragraph, "Table 1 gives stooping boundaries, etc." of the Maggirr et al. reference.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

a simulator engine, configured to receive input parameters comprised of the experiment design parameters and the experiment design boundaries, and further configured to execute simulations determining boundaries efficacy based on the input parameters” “wherein the simulator engine utilizes a method comprising: breaking a MAMS experiment problem into a plurality of independent increments, each independent increment comprising a three or more stage problem;
reducing a dimensionality of the plurality of independent increments using a Score Statistic; transforming the MAMS experiment problem into a finite integration; and using a quasi-Monte Carlo number theoretic method, computing the integration using an error spending approach where a family-wise error rate is a total of error spent over all the stages of the three or more stage problem wherein a fraction of the total error is allocated to each stage” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation of claim 9 “a simulator engine, configured to receive input parameters comprised of the experiment design parameters and the experiment design boundaries, and further configured to execute simulations determining boundaries efficacy based on the input parameters” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “The system further includes a simulator engine, configured to receive input 
parameters comprised of the experiment design parameters and the experiment design boundaries, and further configured to execute simulations determining boundaries efficacy based 
The limitation of claim 9 “wherein the simulator engine utilizes a method comprising: breaking a MAMS experiment problem into a plurality of independent increments, each independent increment comprising a three or more stage problem; reducing a dimensionality of the plurality of independent increments using a Score Statistic; transforming the MAMS experiment problem into a finite integration; and using a quasi-Monte Carlo number theoretic method, computing the integration using an error spending approach where a family-wise error rate is a total of error spent over all the stages of the three or more stage problem wherein a fraction of the total error is allocated to each stage” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “The simulator engine utilizes a method including breaking a MAMS experiment problem into a plurality of independent increments, each independent increment comprising a three-stage problem, reducing a dimensionality of the plurality of independent increments using a Score Statistic, and transforming the MAMS experiment problem into a finite integration using a quasi-Monte Carlo number theoretic approach, computing the integration.”.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 


Claims 9-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the third limitation of claim 9, it’s unclear as to which component, the computing device or the simulator engine, is executing the function of the limitation.  This limitation has the computing device and the simulator engine as configured to receive input parameters comprised of the experiment design parameters and the experiment design boundaries, and further configured to execute simulations determining boundaries efficacy based on the input parameters.  For purpose of examination, the examiner considers the simulator engine as executing the limitation.
Also, the fourth limitation of claim 9 states “wherein the simulator engine utilizes a method comprising, etc.”.  From the claim language, the method is not being implemented by the simulator engine.  It’s unclear as to what is implementing the method.  For purpose of examination, the examiner considers the simulator engine as implementing the method of the claim.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 9 and 13
Regarding step 1, claims 1, 9 and 13 are directed towards a method and system which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “identifying a MAMS experiment problem from the data”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “breaking the MAMS experiment problem into a plurality of independent increments, each independent increment comprising a multi-stage problem having three or more stages”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “reducing a dimensionality of the plurality of independent increments using a Score Statistic”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an 
	Claim 1 recites “transforming the MAMS experiment problem into a finite integration”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and the computing device and a simulator engine computing the integration using a quasi-Monte Carlo approach.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “wherein computing the integration makes use of an error spending approach where a family-wise error rate is a total of error spent over all of the three or more stages of the multi-stage problem wherein a fraction of the total error is allocated to each stage”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of “a computing device receiving data input” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 

Regarding Step 2B, the limitation of a computing device receiving data input are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (SEE MPEP 2106.05(b).  
Claim 9
Regarding step 2A, prong 1, claim 9 recites “breaking a MAMS experiment problem into a plurality of independent increments, each independent increment comprising a three or more stage problem”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9 recites “reducing a dimensionality of the plurality of independent increments using a Score Statistic”.  Under the broadest reasonable interpretation, this limitation is a process 
Claim 9 recites “transforming the MAMS experiment problem into a finite integration; and using a quasi-Monte Carlo number theoretic method”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9 recites “computing the integration using an error spending approach where a family-wise error rate is a total of error spent over all the stages of the three or more stage problem wherein a fraction of the total error is allocated to each stage”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9 recites “execute simulations determining boundaries efficacy based on the input parameters”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of a parameter intake comprising a user interface, configured to prompt and receive input for experiment design parameters; a boundaries intake comprising a user interface, configured to prompt and receive input for experiment design boundaries, receive input parameters comprised of the experiment design parameters and the 
Also, claim 9 recites the additional element of a computing device. The computing device would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	
Regarding Step 2B, the limitations of a parameter intake, configured to prompt and receive input for experiment design parameters, a boundaries intake, configured to prompt and receive input for experiment design boundaries, receive input parameters comprised of the experiment design parameters and the experiment design boundaries are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.    As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (SEE MPEP 2106.05(b).  
Claim 13
Regarding step 2A, prong 1, claim 13 recites “computing boundaries; computing sample size”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an 
Claim 13 recites “executing a first simulation of the MAMS experiment, using a quasi-Monte Carlo method, to determine a first set of boundaries efficacy”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13 recites “modifying one or more input parameters”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13 recites “executing a second simulation of the MAMS experiment, using a quasi-Monte Carlo method, to determine a second set of boundaries efficacy”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13 recites “and comparing the first set of boundaries efficacy with the second set of boundaries efficacy to identify a preferred boundaries efficacy.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13 recites “wherein the simulations are performed over three or more stages and use an error spending approach where a family-wise error rate is a total of error spent for each 
Regarding step 2A, prong 2, the limitation of receiving, on a user interface, input parameters comprising experiment design parameters and experiment design boundaries amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, claim 13 recites the additional element of a computing device. The computing device would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	
Regarding Step 2B, the limitation of receiving, on a user interface, input parameters comprising experiment design parameters and experiment design boundaries are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).  
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.    As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computing device amounts no more than mere instructions to apply the exception using a generic computer 
Claim 2
Dependent claim 2 recites” the method of complexity increasing linearly based on number of stages with J being equal or greater than 3 and D is number of arms”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
In addition, this limitation also covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.  
Claim 3
Dependent claim 3 recites “the method of complexity not increasing exponentially based on number of stages and number of arms”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 4
Dependent claim 4 recites “breaking the MAMS experiment problem into a plurality of independent increments comprises collecting data from the MAMS experiment”. This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Dependent claim 4 recites “breaking the MAMS experiment problem into a plurality of independent increments comprises calculating a cumulative score test statistic”.  Under the 
Claim 5
Dependent claim 5 recites “wherein reducing a dimensionality of the plurality of independent increments using a Score Statistic comprises converting the MAMS experiment problem into J consecutive stages wherein J is equal to or greater than 3”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 6
Dependent claim 6 recites “wherein transforming the MAMS experiment problem into a finite integration comprises transforming a correlated normal integration into an integration of independent normal variables, transforming a lower integration limits from negative infinity to zero”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7
Dependent claim 7 recites “wherein computing the integration using a quasi-Monte Carlo approach comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average”. Under the broadest reasonable interpretation, this limitation is a process step that 
Claim 8
Dependent claim 8 recites “computations necessary to create a multi-arm multistage (MAMS) experiments are made iteratively to create many designs for a range of design assumptions, such ranges and parameters being input by a user of the system either from an electronic file or manually”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 10
Dependent claims 10 recites “the experiment design parameters comprising acceptable error rates, anticipated difference between arms, estimated variance of outcome, and allocation of sample between arms”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 11
Dependent claims 11 recites “the experiment design boundaries comprising select spending function and input spacing of interim looks”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with 
Claim 12
Dependent claims 12 recites “one or more experimental simulations, resulting from applying mathematics described for Claim 1 iteratively, are compared in a graphic and/or tabular form within the system and favorable designs selected and retained”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 15
Dependent claim 15 recites “breaking the MAMS experiment problem into a plurality of independent increments comprises collecting data from the MAMS experiment”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Dependent claim 15 recites “calculating a cumulative score test statistic”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 16
Dependent claim 16 recites “wherein reducing a dimensionality of the plurality of independent increments using a Score Statistic comprises converting the MAMS experiment problem into J consecutive stages”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper 
Claim 17
Dependent claim 17 recites “wherein transforming the MAMS experiment problem into a finite integration comprises transforming a correlated normal integration into an integration of independent normal variables, transforming a lower integration limits from negative infinity to zero”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 18
Dependent claim 18 recites “wherein computing the integration using a quasi-Monte Carlo approach comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 19
Dependent claims 19 recites “the experiment design parameters comprising acceptable error rates, anticipated difference between arms, estimated variance of outcome, and allocation of sample between arms”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper 
Claim 20
Dependent claims 20 recites “wherein the experiment design boundaries comprise select spending function and input spacing of interim looks, and wherein one or more experimental simulations, resulting from applying computations iteratively, are compared in a graphic and/or tabular form and favorable designs selected and retained.”  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 1-13 and 15-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Optimal design for multi-arm multi-stage trails, written by Wason et al. (from IDS dated 12/14/17) in view of online reference A generalized Dunnett test for multi-arm multi-stage clinical studies with treatment selection, written by Magirr et al. (from IDS dated 12/14/17) in further view of online reference Design issues and extensions of multi-arm multi-stage clinical trials, written by Bratton.

Examiner’s note: The Bratton reference explains how there are multi-stages (J) for 3, 4 and 5 and there are various values for the type I error rate (α) that are associated with those stages.  The examiner notes that within the Bratton reference in sec. 4.2.2, the Royston function is viewed as the type I error rate (α), see Pg. 110 sec. 4.2.2 in 3rd -7th paragraph, and Table 4.1 of the Bratton reference.   Also, as shown in Table 1 of the Bratton reference, there are different values of the type I error rate (α) for the different stages.  This demonstrates that there is a fraction of the total error being allocated to each stage, since as pointed out in paragraph [0033] of the specification, a fraction of the total error is the type I error rate (α) being allocated at each stage.  Further, on Pg. 158, sec. 6.3.1 in the 1st -2nd paragraph and 4th paragraph of the Bratton et al. reference, it explains how optimal designs of 3-arm multistage design are simulated using the family-wise error rate (FWER) over the three or more stages.  The results of using the 3-arm multistage design can be seen in Table 6.1 and Fig. 6.2 of the Bratton et al. reference.  This 

With respect to claim 1, Wason et al. discloses “A method of designing multi-arm multistage (MAMS) experiments” as [Wason et al. (Abstract, Introduction, 1st – 2nd paragraph, “In a number of, etc.”)];
“a computing device receiving data input” as [Wason et al. (Pg. 3, Table 1)];
“identifying a MAMS experiment problem from the data” as [Wason et al. (Introduction, 1st – 2nd paragraph, “In a number of, etc.”)];
“breaking the MAMS experiment problem into a plurality of independent increments, each independent increment comprising a multi-stage problem” as [Wason et al. (Pg. 4, 1st paragraph, “For given set of treatment, etc.”)];
“reducing a dimensionality of the plurality of independent increments using a Score Statistic” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 2nd paragraph, “The trial consists of up, etc.”, Pg. 3, sec. 2.3, Simulation method, 2nd paragraph, “Firstly, we require, etc.”)];
While Wason et al. teaches designing multi-arm multistage (MAMS) experiments, Ghosh does not explicitly disclose “transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach”
Magirr et al. discloses “transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo method” as [Magirr et al. Pg. 2, sec. 2.1 Familywise error rate, 3rd paragraph, “For any choice of, etc.”, Pg. 6, 4th paragraph, “Table 1 gives stopping, etc.”)] Examiner’s interpretation: The examiner considers 
Wason et al. and Magirr et al. are analogous art because they are from the same field endeavor of analyzing multi-arm multi-stage designs for clinical trials.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al. of designing multi-arm multistage (MAMS) experiments by incorporating transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach as taught by Magirr et al. for the purpose of to derive efficacy and futility boundaries for a flexible multi-arm multistage clinical trial.
The motivation for doing so would have been because Magirr et al. teaches that computing stopping boundaries, the ability to avoid direct numerical integration of the joint density of the test statistics can be accomplished, where the cost of solving equations 3 and 4 of the reference only increases with the number of stages, not the number of treatments (Magirr et al. (Pg. 6, sec. 6 Discussion, 1st paragraph, “Our method of computing, etc.”).
While the combination of Wason et al. and Magirr et al. teaches transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach, Wason et al. and Magirr et al. do not explicitly disclose “simulator engine; wherein computing the integration makes use of an error spending approach where a family-wise error rate is a total of error spent over all of the three or more stages of the multi-stage problem wherein a fraction of the total error is allocated to each stage”
Bratton discloses “simulator engine” as [Bratton (Pg. 94, 1st – 5th paragraph, “A simulation study was conducted, etc.”)];
rd -7th paragraph, “To limit the number of significance level parameters, etc.”, Pg. 158, sec. 6.3.1, 1st -2nd paragraph, “Expected sample sizes of all feasible designs, etc.”, Pg. 158, sec. 6.3.1, 4th paragraph, “Optimal designs were also found for 6-arm multi-stage trials, etc.”,  Table 4.1, Table 6.1 and Fig. 6.2)] Examiner’s interpretation: There are multi-stages (J) for 3, 4 and 5 and there are various values for the type I error rate (α) that are associated with those stages.  The Royston function is viewed as the type I error rate (α).  As shown in Table 1 of the Bratton reference, there are different values of the type I error rate (α) for the different stages.  This demonstrates that there is a fraction of the total error being allocated to each stage, since as pointed out in paragraph [0033] of the specification, a fraction of the total error is the type I error rate (α) being allocated at each stage;  
Wason et al., Magirr et al. and Bratton are analogous art because they are from the same field endeavor of analyzing multi-arm multi-stage designs for clinical trials.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al. and Magirr et al. of designing multi-arm multistage (MAMS) experiments by incorporating simulator engine; wherein computing the integration makes use of an error spending approach where a family-wise error rate is a total of error spent over all of the three or more stages of the multi-stage problem wherein a fraction of the total error is allocated to each stage as taught by Bratton for the purpose of using multi-arm multi-stage (MAMS) designs to accelerate drug development.
st paragraph, “The increasing cost of randomized, etc.”).

With respect to claim 2, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Wason et al. further discloses “wherein the method complexity increases linearly based on number of stages and number of arms, as represented by the equation J x D, where J is number of stages with J being equal or greater than 3 and D is number of arms.” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 2nd paragraph, “The trial consists of up, etc.”, Pg. 6, sec. 3.2 Unequal control/experimental treatment allocation ratio, 1st paragraph, “To explore the optimal allocation ratio, etc.”, Table III)];

With respect to claim 3, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Wason et al. further discloses “wherein the method complexity does not increase exponentially based on number of stages and number of arms.” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 2nd paragraph, “The trial consists of up, etc.”)] Examiner’s interpretation: The examiner considers J and k D to be the stages and arms, since J is incorporated with the stages and the k D is incorporated with the arms when there is a comparison; 

With respect to claim 4, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Wason et al. further discloses “wherein breaking the st – 3rd paragraph, “For a trial consisting of testing, etc.”)];

With respect to claim 5, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Bratton further discloses “wherein reducing a dimensionality of the plurality of independent increments using a Score Statistic comprises converting the MAMS experiment problem into J consecutive stages wherein J is equal to or greater than 3” as [Bratton (Pg. 137, sec. 5.2.1, Simulation of trial-level data, 2nd paragraph, “We first describe a procedure, etc.”, Pg. 147 2nd paragraph – Pg. 148 1st paragraph, “The output produced by specifying the probs option, etc.”)];

With respect to claim 6, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Bratton further discloses “wherein transforming the MAMS experiment problem into a finite integration comprises transforming a correlated normal integration into an integration of independent normal variables, transforming a lower integration limits from negative infinity to zero” as [Bratton (Pg. 209, Appendix A)];

With respect to claim 8, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Bratton further discloses “wherein the computations necessary to create a multi-arm multistage (MAMS) experiments are made iteratively to create many designs for a range of design assumptions, such ranges and parameters being input by a user of the system either from an electronic file or manually.” as [Bratton (Pg. 90, sec. 3.3.1, st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Tables 3.2 and 3.3)];

With respect to claim 9, Bratton discloses “A system for multistage multi-arm (MAMS) experiments” as [Bratton (Pg. 128, sec. 4.7, nstagebinopt, “To aid the search for, etc.”, Pg. 132, sec. 4.7.5 Speed of nstagebinopt, “For nstagebinopt to be of any practical use, etc.”)] Examiner’s interpretation: The software program nstagebinopt was run by the processor where the calculations are shown in Tables 4.4 and 4.5.  The examiner considers the system to be inherent within the Bratton reference, since the processor executes the software, where a processor is embedded within a CPU, which is apart of a system; 
“a parameter intake, comprising a user interface, configured to prompt and receive input for experiment design parameters” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Pg. 107, sec. 4.1, Introduction, 1st paragraph, “The nstage program in Stata, etc.”, Tables 3.2 and 3.3)] Examiner’s interpretation: The user has the ability to choose the number of stages and the significance level and power in each stage of the trial, which demonstrates that the user has the ability to prompt and receive input for experiment design parameters;
“a boundaries intake, configured to prompt and receive input for experiment design boundaries” as [Bratton (Pg. . 107, sec. 4.1, Introduction, 1st paragraph, “The nstage program in Stata, etc.”, Tables 3.2 and 3.3)] Examiner’s interpretation: The user has the ability to choose the number of stages and the significance level and power in each stage of the trial, which demonstrates that the user has the ability to prompt and receive input for experiment design boundaries;
st – 5th paragraph, “A simulation study was conducted, etc.”, Pg. 132, sec. 4.7.5, 1st paragraph, “For nstagebinopt to be of any practical use, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 and are rejected using the same teachings.

With respect to claim 10, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Bratton further discloses “wherein the experiment design parameters comprise acceptable error rates, anticipated difference between arms, estimated variance of outcome, and allocation of sample between arms” as [Bratton (Pg. 96, sec. 3.4.2, Results, “Table 3.5 shows that the, etc.”, Pg. 142, sec. 5.4.1, 1st paragraph, “The correlation r, between pairs, etc.”, Table 3.5)];

With respect to claim 11, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Bratton further discloses “wherein the experiment design boundaries comprise select spending function and input spacing of interim looks.” as [Bratton, Pg. 31, last paragraph, “When the number of interim analysis, etc.”, Pg. 32, 1st – 2nd paragraph, “This approach works by allocating, etc.”)];

With respect to claim 12, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 11 above, and Bratton further discloses “wherein one or more st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Pg. 94, 1st – 5th paragraph, “A simulation study was conducted, etc.”, Tables 3.2 and 3.3)];

With respect to claim 15, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Wason et al. further discloses “wherein breaking the MAMS experiment problem into a plurality of independent increments comprises collecting data from the MAMS experiment and calculating a cumulative score test statistic.” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 1st – 3rd paragraph, “For a trial consisting of testing, etc.”)];

With respect to claim 16, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Bratton further discloses “wherein reducing a dimensionality of the plurality of independent increments using a Score Statistic comprises converting the MAMS experiment problem into J consecutive stages.” as [Bratton (Pg. 137, sec. 5.2.1, Simulation of trial-level data, 2nd paragraph, “We first describe a procedure, etc.”)];

With respect to claim 17, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Wason et al. further discloses “wherein transforming the MAMS experiment problem into a finite integration comprises transforming a correlated normal integration into an integration of independent normal variables, transforming a lower integration limits from negative infinity to zero.” as [Bratton (Pg. 209, Appendix A)];
12.	Claims 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Design issues and extensions of multi-arm multi-stage clinical trials, written by Bratton in view of online reference Some recommendations for multi-arm multi-stage trials, written by Wason et al. (2).

Examiner’s note: The Bratton reference explains how there are multi-stages (J) for 3, 4 and 5 and there are various values for the type I error rate (α) that are associated with those stages.  The examiner notes that within the Bratton reference in sec. 4.2.2, the Royston function is viewed as the type I error rate (α), see Pg. 110 sec. 4.2.2 in 3rd -7th paragraph, and Table 4.1 of the Bratton reference.   Also, as shown in Table 1 of the Bratton reference, there are different values of the type I error rate (α) for the different stages.  This demonstrates that there is a fraction of the total error being allocated to each stage, since as pointed out in paragraph [0033] of the specification, a fraction of the total error is the type I error rate (α) being allocated at each stage.  Further, on Pg. 158, sec. 6.3.1 in the 1st -2nd paragraph and 4th paragraph of the Bratton et al. reference, it explains how optimal designs of 3-arm multistage design are simulated using the family-wise error rate (FWER) over the three or more stages.  The results of using the 3-arm multistage design can be seen in Table 6.1 and Fig. 6.2 of the Bratton et al. reference.  This demonstrates that there is a family-wise error rate (FWER) spent on three or more stages of the multi-stage problem.  

With respect to claim 13, Bratton discloses “A method of designing a multi-arm multistage (MAMS) experiment on a computing device” as [Bratton (Pg. 128, sec. 4.7, 
“receiving, on a user interface, input parameters comprising experiment design parameters and experiment design boundaries” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Pg. 102, sec. 3.5.3 Dialog menu, 1st – 2nd paragraph “In our experience, first-time users of nstagebin, Fig. 3.3-3.5)] Examiner’s interpretation: The parameters being used are from the study of Dorman et al., which demonstrates that they are received, since they were used in another experiment.  Also, as shown in Figs. 3.3-3.5 of the Bratton reference, a user can make changes to values and commands in a user interface;
“computing boundaries” as [Bratton (Pg. 35, last paragraph, “The approach of Magirr et al. [46] differs to that, etc.”)];
“computing sample size” as [Bratton (Pg. 129, sec. 4.7.3, Algorithm #2, “Calculate the required sample size, etc.”)];
 “modifying one or more input parameters” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st – 3rd paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Tables 3.2 and 3.3)] Examiner’s interpretation: The parameters shown in Tables 3.2 and 3.3 are not the same, which demonstrates that they were modified;
“and comparing the first set of boundaries efficacy with the second set of boundaries efficacy to identify a preferred boundaries efficacy.” as [Bratton (Tables 3.2 and 3.3)];
“wherein the simulations are performed over three or more stages and use an error spending approach where a family-wise error rate is a total of error spent for each simulation over all of the three or more stages of the multi-stage problem wherein a fraction of the total rd -7th paragraph, “To limit the number of significance level parameters, etc.”, Pg. 158, sec. 6.3.1, 1st -2nd paragraph, “Expected sample sizes of all feasible designs, etc.”, Pg. 158, sec. 6.3.1, 4th paragraph, “Optimal designs were also found for 6-arm multi-stage trials, etc.”,  Table 4.1, Table 6.1 and Fig. 6.2)] Examiner’s interpretation:  There are multi-stages (J) for 3, 4 and 5 and that there are various values for the type I error rate (α) are associated with those stages.  The Royston function is viewed as the type I error rate (α).  As shown in Table 1 of the Bratton reference, there are different values of the type I error rate (α) for the different stages.  This demonstrates that there is a fraction of the total error being allocated to each stage, since as pointed out in paragraph [0033] of the specification, a fraction of the total error is the type I error rate (α) being allocated at each stage;  
While Bratton teaches executing a first simulation of the MAMS experiment to determine a first set of boundaries efficacy, Bratton does not explicitly disclose “executing a first simulation of the MAMS experiment, using a quasi-Monte Carlo method to determine a first set of boundaries efficacy; executing a second simulation of the MAMS experiment to determine a second set of boundaries efficacy”
Wason et al. (2) discloses “executing a first simulation of the MAMS experiment, using a quasi-Monte Carlo method to determine a first set of boundaries efficacy” as [Wason et al. (2) (Pg. Pg. 723, 4th paragraph “Tables 3 and 4 show the estimated FWER, etc.”, Tables 3 and 4)] Examiner’s interpretation: As shown in Tables 3 and 4 of the Wang et al. (2) reference, there was 100,000 simulations that were used in the Monte Carlo standard (method) to determine the family wise error rate and the power estimate of the multi-arm multi-stage experiment;
th paragraph “Tables 3 and 4 show the estimated FWER, etc.”, Tables 3 and 4)] Examiner’s interpretation: As shown in Tables 3 and 4 of the Wang et al. (2) reference, there was 100,000 simulations that were used in the Monte Carlo standard (method) to determine the family wise error rate and the power estimate of the multi-arm multi-stage experiment;
Bratton and Wason et al. (2) are analogous art because they are from the same field endeavor of analyzing multi-arm multi-stage designs for clinical trials.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bratton of executing a first simulation of the MAMS experiment to determine a first set of boundaries efficacy by incorporating executing a first simulation of the MAMS experiment, using a quasi-Monte Carlo method to determine a first set of boundaries efficacy; executing a second simulation of the MAMS experiment to determine a second set of boundaries efficacy as taught by Wason et al. (2) for the purpose of exploring a broad range of statistical issues related to multi-arm multi-stage trials.
The motivation for doing so would have been because Wason et al. (2) teaches that by exploring a broad range of statistical issues related to multi-arm multi-stage trials, the ability to compare different way to power a multi-arm multi-stage trail can be accomplished (Wang et al. (2) (Abstract).

With respect to claim 19, the combination of Bratton and Wason et al. (2) discloses the method of claim 13 above, and Bratton further discloses “wherein the experiment design parameters comprise acceptable error rates, anticipated difference between arms, estimated st paragraph, “The correlation r, between pairs, etc.”, Table 3.5)];

With respect to claim 20, the combination of Bratton and Wason et al. (2) discloses the method of claim 13 above, and Bratton further discloses “wherein the experiment design boundaries comprise select spending function and input spacing of interim looks” as [Bratton, Pg. 31, last paragraph, “When the number of interim analysis, etc.”, Pg. 32, 1st – 2nd paragraph, “This approach works by allocating, etc.”)];
“and wherein one or more experimental simulations, resulting from applying computations iteratively, are compared in a graphic and/or tabular form and favorable designs selected and retained.” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Pg. 94, 1st – 5th paragraph, “A simulation study was conducted, etc.”, Tables 3.2 and 3.3)];

13. 	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Optimal design for multi-arm multi-stage trails, written by Wason et al. (from IDS dated 12/14/17), online reference A generalized Dunnett test for multi-arm multi-stage clinical studies with treatment selection, written by Magirr et al. (from IDS dated 12/14/17), online reference Design issues and extensions of multi-arm multi-stage clinical trials, written by Bratton in view of online reference Are Quasi-Monte Carlo algorithms efficient for two-stage stochastic programs?, written by Heitsch et al.

With respect to claim 7, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above.
While the combination of Wason et al., Magirr et al. and Bratton teaches transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach, Wason et al., Magirr et al. and Bratton do not explicitly disclose “wherein computing the integration using a quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average”
Heitsch et al. discloses “wherein computing the integration using a quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average” as [Heitsch et al. (Pg. 4, 1st paragraph, “Another example is a weighted, etc.”, Pg. 5, sec. 2 Randomized Quasi-Monte Carlo method, 3rd paragraph, “A large class of QMC rules, etc.”, Pg. 30, 2nd paragraph, “The average of the estimated rates, etc.”, Pg. 31, 2nd paragraph, “Using the Cholesky factorization, etc.”)];
Wason et al., Magirr et al., Bratton and Heitsch et al. are analogous art because they are from the same field endeavor of analyzing multi-stage designs.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al., Magirr et al. and Bratton of designing multi-arm multistage (MAMS) experiments by incorporating wherein computing the integration using a quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and 
The motivation for doing so would have been because Heitsch et al. teaches that by using the quasi-Monte Carlo method, the ability to work with a smaller number of scenarios can be accomplished if suitable dimension reduction techniques allow for an essential reduction from dT = d to dT close to 2. (Heitsch et al. (Pg. 31, sec. 9 Conclusions, 2nd paragraph, “Our preliminary computational, etc.”).

With respect to claim 18, the combination of Wason et al., Magirr et al. and Bratton discloses the syste-m of claim 9 above.
	While the combination of Wason et al., Magirr et al. and Bratton teaches transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach, Wason et al., Magirr et al. and Bratton do not explicitly disclose “wherein computing the integration using the quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average”
Heitsch et al. discloses “wherein computing the integration using the quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average” as [Heitsch et al. (Pg. 4, 1st paragraph, “Another example is a weighted, etc.”, Pg. 5, sec. 2 Randomized Quasi-Monte Carlo method, 3rd paragraph, “A large class of QMC rules, etc.”, Pg. 30, 2nd paragraph, “The average of the estimated rates, etc.”, Pg. 31, 2nd paragraph, “Using the Cholesky factorization, etc.”)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al., Magirr et al. and Bratton of designing multi-arm multistage (MAMS) experiments by incorporating wherein computing the integration using the quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average as taught by Heitsch et al. for the purpose of designing discrete approximations of two-stage linear stochastic programs.
The motivation for doing so would have been because Heitsch et al. teaches that by using the quasi-Monte Carlo method, the ability to work with a smaller number of scenarios can be accomplished if suitable dimension reduction techniques allow for an essential reduction from dT = d to dT close to 2. (Heitsch et al. (Pg. 31, sec. 9 Conclusions, 2nd paragraph, “Our preliminary computational, etc.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147